Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an imaging apparatus, an imaging method, and so forth for capturing an image.

Prior art was found and applied in the previous actions. However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 20 and 21, “wherein the respective modulation masks are a first mask and a second mask, the resulting images are a first resulting image and a second resulting image, and the reconstructed images are a first reconstructed image and a second reconstructed image, 
wherein Al and A2 are matrixes, express the modulation information, and correspond to the first mask and the second mask, respectively, 
wherein I1 and 12 are matrixes and express the first reconstructed image and the second reconstructed image, respectively, 
wherein y is a matrix and expresses the superposed image, and 
wherein the first reconstructed image and the second reconstructed image are obtained on the basis of an equation:                         
                            y
                            =
                            (
                            A
                            1
                             
                            A
                            2
                            )
                            (
                            
                                
                                    I
                                    1
                                
                                
                                    T
                                
                            
                             
                            
                                
                                    I
                                    2
                                
                                
                                    T
                                
                            
                            )
                        
                    .”
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 20, 21, 24 and 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488